Matter of Henry St. Invs., Ltd. v Brennan (2017 NY Slip Op 06646)





Matter of Henry St. Invs., Ltd. v Brennan


2017 NY Slip Op 06646


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2015-05076
2015-07797
 (Index No. 604181/14)

[*1]In the Matter of Henry St. Investors, Ltd., et al., appellants,
vWilliam Brennan, as an attorney for the New York State Liquor Authority, respondent.


Zane and Rudofsky, New York, NY (Edward S. Rudofsky of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Claude S. Platton and Andrew Rhys Davies of counsel), for respondent.

DECISION & ORDER
Appeals from two orders of the Supreme Court, Nassau County (Karen V. Murphy, J.), entered March 25, 2015, and July 30, 2015. The order entered March 25, 2015, insofar as appealed from, denied that branch of the petition which was to quash subpoenas duces tecum issued on July 24, 2014. The order entered July 30, 2015, denied the petitioners' motion for leave to renew the petition, or, in the alternative, to vacate the order entered March 25, 2015.
ORDERED that the appeals are dismissed, without costs or disbursements.
The petitioners commenced this proceeding pursuant to CPLR 2304 to quash or modify four subpoenas duces tecum issued on July 24, 2014, by William Brennan, as an attorney for the New York State Liquor Authority. In an order entered March 25, 2015, the Supreme Court, among other things, denied that branch of the petition which was to quash the subpoenas. Subsequently, the petitioners moved for leave to renew the petition, or, in the alternative, pursuant to CPLR 5015(a)(3) to vacate the order entered March 25, 2015. In an order entered July 30, 2015, the Supreme Court denied the petitioners' motion. The petitioners appeal from both orders.
Inasmuch as we denied the petitioners' motion, inter alia, to stay enforcement of the subpoenas duces tecum pending hearing and determination of these appeals by decision and order on motion dated September 25, 2015, and the petitioners produced the documents requested in the subpoenas, the issues raised on these appeals have been rendered academic (see Matter of Roadway Express v Commissioner of NY State Dept. of Labor, 66 NY2d 742, 744; Matter of Cobleskill Stone Prods., Inc. v Town of Schoharie, 112 AD3d 1024, 1025; Cadle Co. v Court Living Corp., 34 AD3d 254, 254; Romaro Corp. v Sea & Sky Garden, 304 AD2d 742, 742). Contrary to the petitioners' contention, this case does not warrant the invocation of the exception to the mootness doctrine (see Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners of Am. AFL-CIO, 72 NY2d 307, 311; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; Matter of Richmond County Dist. Attorney v Staten Is. Univ. Hosp., 109 AD3d 620, 620). Accordingly, the appeals must be dismissed.
MASTRO, J.P., RIVERA, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court